Roan, J.
When this case was first before this court, it was held that the evidence demanded 'a verdict in the plaintiffs’ favor. And when the case afterwards came up, on the refusal of the judge of the superior court to sanction the plaintiffs’ petition for certiorari, the Court of Appeals ruled that the defendant was estopped from setting up discharge in bankruptcy as a defense, and again ruled that the plaintiffs were entitled to recover, as a matter of law, on the evidence in the case. These two decisions (cited supra) seem to have eliminated all questions of fact.from the case; and, there being no question of fact involved which made it necessary to send the case back for a hearing on its merits before the city court, it was the duty of the judge of the superior court to make a final decision in the case without sending it back to the city court. Civil Code, § 5201; Greenwood v. Boyd & Baxter Furniture Factory, 86 Ga. 582 (13 S. E. 128); James v. Smith, 62 Ga. 345.

Judgment reversed.